The Honorable J. Sturgis Miller State Representative 4410 Town and Country Lane Pine Bluff, AR  71603
Dear Representative Miller:
This is in response to your request for an opinion on construction requirements to assure accessibility to the handicapped. Specifically, you want to know what the requirements are for private construction, and who is charged with enforcing these requirements.
The only requirements for private construction1 are found (as you have noted), in the Arkansas Fire Prevention Code, Volume II, 508, (copy of which is enclosed).  Volume II of the Arkansas Fire Prevention Code represents the adoption of the Standard Building Code, one of three nationwide model codes. Section 508 contains requirements regarding building accessibility, parking, restrooms, and seating accomodations [accommodations].  This code section applies to private buildings, with some exceptions, and may be enforced at the local level.  See A.C.A. 12-13-108, and 12-13-110.
It should also be noted that counties and municipalities are empowered to adopt local fire codes, (See Arkansas Fire Prevention Code, Vol. 1, Rule and Regulation 307.1) and enforce them at the local level.  (Arkansas Fire Prevention Code, Vol. 1, Rule and Regulation 304.2).
Other than the foregoing, there are no requirements applicable to private construction.  For federally funded construction, reference should be made to the Architectural Barriers Act of 1968.  (42 U.S.C. § 4151, et seq.)  For state buildings, the requirements are contained in State Buildings Services, Standards and Criteria.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
1 It should be noted that the legislature has adopted as a state policy equal access for the handicapped to all places in which the public is invited. A.C.A. 20-14-303.  This section, however, does not specifically mandate construction requirements.